*474In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the father appeals from an order of fact-finding and disposition of the Family Court, Queens County (Hunt, J.), dated June 1, 2005, which, after a hearing, terminated his parental rights and transferred guardianship and custody of the subject child to the Commissioner of Social Services of the City of New York and the Little Flower Children’s Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the father’s contention, the Family Court properly found that there was clear and convincing evidence that he is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]). The court appointed psychologist, who interviewed the father and reviewed both the medical records pertaining to the father’s mental illness and the petitioner’s records, testified that the father would be unable to cope with the stress of raising a child (see Matter of Jon C., 305 AD2d 592 [2003]).
The father’s remaining contention is without merit. Ritter, J.E, Goldstein, Spolzino and Skelos, JJ., concur.